                       Case 1:19-cr-00830-AT Document 19 Filed 01/24/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                         United States                         )
                             Plaintiff                         )
                                v.                             )      Case No.     19 Cr. 830 (AT)
               Tova Noel & Michael Thomas                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the United States                                                                                            .


Date:          01/24/2020                                                                        /s/
                                                                                         Attorney’s signature


                                                                                         Jessica Lonergan
                                                                                     Printed name and bar number
                                                                                   U.S. Attorney's Office, SDNY
                                                                                     One St. Andrew's Plaza
                                                                                   New York, New York 10007

                                                                                               Address

                                                                                    jessica.lonergan@usdoj.gov
                                                                                            E-mail address

                                                                                          (212) 637-1038
                                                                                          Telephone number

                                                                                          (212) 637-2615
                                                                                             FAX number
